          Case 1:20-cv-03764-GHW-KNF Document 33 Filed 02/18/21 Page 1 of 4




                                             STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                      DIVISION OF APPEALS & OPINIONS
ATTORNEY GENERAL                                                               CRIMINAL APPEALS & FEDERAL HABEAS BUREAU



   VIA ECF
                                                                                    February 18, 2021

   Hon. Kevin N. Fox
   United States Magistrate Judge
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007               MEMORANDUM ENDORSEMENT

                                               Re:      Fennell v. McCarthy,
                                                        1:20-cv-03764-GHW-KNF

   Your Honor:

         I am the Assistant Attorney General representing the respondent
   in the above-referenced habeas corpus matter. Respondent hereby
   renews his motion for an order pursuant to Fed.R.Civ.P. 5.2(d) granting
   respondent permission to file under seal the State Court Record and
   state-court transcripts in this case.

         On February 9, 2021, respondent moved (Dkt. 27) for an order
   granting permission to file the State Court Record and state transcripts
   under seal, in order to protect the identity of the victim of the sex offense
   in this case. See New York Civil Rights Law § 50-b. Respondent noted
   in his letter motion that the victim’s name appears hundreds of times
   throughout the state-court documents, including in the state-court briefs




     28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-8229 • FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
                                                    WWW.AG.NY.GOV
    Case 1:20-cv-03764-GHW-KNF Document 33 Filed 02/18/21 Page 2 of 4




and relevant transcripts. 1 As such, redaction of the victim’s name in the
state-court documents is not reasonably feasible.

      On February 11, 2021, this Court denied respondent’s sealing
motion, “without prejudice to renewal that must comply with Section 6 of
this court’s Electronic Case Filing Rules and Instructions, including
Section 6.5(a) requiring the movant to ‘identify the Viewing Level to be
applied to the proposed sealed document.’” (Dkt. 28.)

      Accordingly, respondent is hereby renewing his sealing motion,
which involves the following steps. First, the instant letter motion will
be filed today, unsealed, via ECF. Second, the proposed sealed
documents – which include the State Court Record and all relevant state-
court transcripts – will be filed today under seal via ECF and
“electronically related” to this letter motion. Respondent will designate
the ECF “Viewing Level” of the proposed sealed documents as “Selected
Parties,” which in this case consists of petitioner, respondent, and
counsel. At the suggestion of the ECF Help Desk, the proposed sealed
documents will be filed under the title “Notice of Filing Under Seal of
State Court Record.” Finally, respondent will today mail petitioner a
copy of this motion and all of the proposed sealed documents.

     I have not contacted petitioner concerning this motion, as he is
proceeding pro se and is incarcerated.

                                        Respectfully,


                                          /s/ Paul B. Lyons
                                        Paul B. Lyons (PL 5036)
                                        Assistant Attorney General
                                        28 Liberty Street
                                        New York, NY 10005

     1 On direct appeal in the Appellate Division, First Department, the
People requested that in order to protect the identity of the victim
pursuant to Civil Rights Law § 50-b, the state filings in this case be kept
"confidential" and not be made available for public inspection.

                                    2
Case 1:20-cv-03764-GHW-KNF Document 33 Filed 02/18/21 Page 3 of 4




                                   Paul.Lyons@ag.ny.gov
                                   (212) 416-8229


                                2/18/21
                                 Application granted.
                                  The respondent shall file an affidavit of
                                  service with respect to the letter
                                  appearing at Docket Entry No. 31 and the
                                  proposed sealed documents, after they are
                                  served on the petitioner. The respondent
                                  shall also serve the petitioner with a copy
                                  of this Memorandum Endorsement and
                                  file proof of service with the Clerk of
                                  Court.
                                  SO ORDERED:


                                   Kevin Nathaniel Fox, U.S.M.J.




                               3
    Case 1:20-cv-03764-GHW-KNF Document 33 Filed 02/18/21 Page 4 of 4




                     DECLARATION OF SERVICE

     PAUL B. LYONS, pursuant to 28 U.S.C. § 1746, declares under

penalty of perjury as follows: that on February 18, 2021, he mailed the

attached letter motion (including proposed sealed State Court Record and

transcripts) to petitioner via the United States Postal Service to the

following address:

          Damique Fennell
          DIN 14A4249
          Great Meadows Correctional Facility
          Box 51
          Comstock, NY 12821-0051

I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 18, 2021.


                                    /s/ Paul B. Lyons
                                  PAUL B. LYONS (PL 5036)
                                  Assistant Attorney General
                                  28 Liberty Street
                                  New York, NY 10005
                                  (212) 416-8229
                                  Paul.Lyons@ag.ny.gov




                                    4
